DETAILED ACTION

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2022 has been entered.



Claim Disposition

3.	Claims 1-24, 30 and 32-38 have been cancelled. Claims 39-40 have been added. Claims 25-29, 31 and 39-40 are pending and are under examination. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 40 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to “a process for the preparation of steviol and/or a steviol glycoside, comprising fermenting a recombinant yeast comprising one or more nucleotide sequences encoding 4 different enzymes and the yeast produces at least steviol and the yeast has been modified to delete, disrupt or replace at least one gene that encodes items (i)-(ix) in a suitable fermentation medium and optionally recovering the steviol and/or the steviol glycoside”. The claimed invention lacks adequate written description because the process recites that the recombinant yeast comprises one or more heterologous nucleotide sequence (s) encoding 4 different polypeptides wherein the nucleotide sequence comprises:
a nucleotide sequence the complementary strand of which hybridizes to the sequence set forth in (i) or a nucleotide sequence which differs from the sequence of a nucleic acid molecule of (i) or (ii) due to the degeneracy of the genetic code (see claim 25 in its entirety), however, the nucleotide sequence is not expressly recited in the claim, the polypeptide encoded that has at least 90% sequence identity is what is claimed, thus no nucleotide sequence is per se set forth in the claim. The claimed invention encompasses a large variable genus of nucleotide sequences that could encode a protein that is at least 90% identical to SEQ ID NO: 64, 60 or 24 for example.
The claimed invention is overly broad and encompasses a large variable genus of compounds. The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics of the claimed method, method steps, host organism and the genus of products encompassed, the specification does not provide adequate written description
of the claimed invention, as a whole. Therefore, for all these reasons the specification
lacks adequate written description, and one of skill in the art cannot reasonably
conclude that the applicant had possession of the claimed invention at the time the
instant application was filed.



The following is a quotation of 35 U.S.C. 112(b):

5.	Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-
AIA ), second paragraph, as being indefinite for failing to particularly point out and
distinctly claim the subject matter which the inventor or a joint inventor (or for
applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 40 lacks clear antecedent basis for the recitation of, ‘the sequence set forth in (i)’ pertaining to hybridization and “the nucleic acid molecule”.





Response to Arguments

6.	Applicant's arguments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot. Note that a new rejection has been instituted based on newly submitted claim 40.




Conclusion

7.	No claims are presently allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR
only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652